Citation Nr: 0613406	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability, claimed as secondary to the service-connected 
left knee disability.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to the service-connected 
left knee disability.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.

4.  Entitlement to service connection for curvature of the 
lumbar spine with neuropathy, claimed as secondary to the 
service-connected left knee disability.

5.  Entitlement to an increased rating for left knee 
disability, post reconstruction, currently evaluated as 10 
percent disabling.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for pes 
planus, post stress reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Reno, Nevada.  

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in April 2005, but failed to appear for his 
hearing.

The issues of entitlement to service connection for a right 
knee and hip disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral ankle disability is unrelated to the service-
connected left knee disability.

2.  Curvature of the lumbar spine with neuropathy is 
unrelated to the service-connected left knee disability.

3.  Left knee disability, post reconstruction, is manifested 
by tenderness and pain at the extremes of flexion and 
extension with no instability; there is X-ray evidence of 
early minimal degenerative change.

4.  In a rating decision of October 1998, the RO denied 
service connection for a bilateral pes planus status post 
stress reaction (claimed as left foot disability).

5.  The evidence received since the October 1998 RO decision 
is cumulative or redundant of evidence previously of record.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  

2.  Curvature of the lumbar spine with neuropathy is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

3.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2005).

4.  Limitation of flexion of the left knee is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2005).

5.  Limitation of extension of the left knee is 
noncompensably disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5261 (2005).

6.  The October 1998 RO decision denying service connection 
for bilateral pes planus, post stress reaction, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2005).

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
pes planus, post stress reaction.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that letters dated in July 2002 and November 
2004 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence in support of it.  A July 2002 VCAA letter addressed 
secondary service connection for the ankles, hips, right knee 
and low back, and instructed the veteran to submit evidence 
relating these claimed disabilities to his service-connected 
left knee disability.  Another July 2002 VCAA letter 
explained that new and material evidence was necessary to 
reopen the claim for bilateral pes planus and explained the 
type of evidence that might help the RO make a favorable 
determination in the veteran's claim.  The November 2004 
letter apprised the veteran of the information and evidence 
necessary to substantiate his individual claims and explained 
the laws and regulations pertaining to the claims.  He was 
told how VA would assist him in obtaining evidence supportive 
of his claims, and which evidence VA was responsible for 
obtaining.  The letter also indicated what evidence had been 
received.  The veteran's claims were subsequently 
readjudicated and supplemental statements of the case were 
issued in January and March 2005.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  VA 
examinations have been conducted.  The veteran was scheduled 
for a hearing before a Veterans Law Judge in April 2005, but 
he failed to report for that hearing.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

	Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In considering this case on the merits, the Board concludes 
that service connection for bilateral ankle condition, is not 
warranted.  There is no competent evidence suggesting that 
this claimed disability is related to the veteran's service-
connected left knee disability.  In December 2004 a VA 
examiner assessed the veteran's ankles as normal and 
determined that there was no relationship between the 
service-connected left knee disability and the bilateral 
ankle disability claimed by the veteran.  The record does not 
contain competent evidence to the contrary.    

Likewise, service connection for curvature of the lumbar 
spine with neuropathy is not warranted.  In this regard the 
Board notes that there is no medical evidence suggesting that 
this claimed disability is related to the veteran's service-
connected left knee disability.  A VA examiner indicated in 
December 2004 that the veteran there were no objective 
abnormalities regarding the veteran's spine.  He concluded 
that the veteran's complaints regarding his low back were 
unrelated to his left knee disability.  He noted that the 
veteran's mild, intermittent limping would not be expected to 
place any abnormal stresses across the lumbar spine, given 
the normal range of motion of the  joints of the lower 
extremities.  

The evidence of a relationship between the veteran's service 
connected left knee disability and the claimed ankle and back 
disabilities is limited to the veteran's own statements; 
however, as a layperson, he is not qualified to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  Absent competent evidence of a 
relationship between the veteran's service-connected left 
knee disability and his claimed ankle and back disabilities, 
the claims must be denied.

	Increased Rating for Left Knee Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  
In this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.  The veteran's left knee disability 
is evaluated as 10 percent disabling under this diagnostic 
code.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown. VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a recent VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg.

The veteran is currently in receipt of a 10 percent 
evaluation for instability of the left knee.  The Board has 
concluded that an evaluation in excess of 10 percent is not 
warranted under the diagnostic code for instability of the 
knee.  The Board acknowledges that the veteran's left knee 
was injured in service, and that he underwent anterior 
cruciate ligament repair as a result of the injury.  
Examination in January 2000 disclosed minimal limitation of 
motion and 1+ laxity of the anterior cruciate ligament.  
However, although the veteran has complained of giving away 
of his knee, examinations conducted during the pendency of 
the current appeal reflect that his left knee is currently 
stable.  In October 2002, a VA examination indicated that 
there were no episodes of dislocation or recurrent 
subluxation.  The medial and collateral ligaments were 
normal.  There were no abnormalities of the anterior cruciate 
ligaments or the meniscus.  On VA examination in December 
2004, the left knee ligaments were stable to varus and valgus 
stress.  McMurray's and Lachman's tests were negative.  In 
the absence of evidence demonstrating instability of the left 
knee, a higher rating under Diagnostic Code 5257 must be 
denied.

The evidence does show, however, that the veteran suffers 
from pain and limitation of motion of the left knee.  An 
October 2002 VA examination revealed full extension and 
flexion to 112 degrees.  In December 2004, range of motion 
was full, but the veteran complained of pain at the extreme 
of flexion.  Section 4.59 provides that actually painful, 
unstable or malaligned joints, are entitled to at least the 
minimum compensable rating for the joint.  Based upon section 
4.59, there is periarticular pathology productive of painful 
flexion and a separate 10 percent evaluation is warranted for 
functional limitation of flexion (painful motion) of the left 
knee.

However, an evaluation in excess of 10 percent is not 
warranted for limitation of flexion.  The a 10 percent 
evaluation under the criteria for limitation of flexion 
contemplates functional limitation of flexion to 45 degrees.  
In order to warrant a higher evaluation, there would have to 
be actual limitation of flexion to 30 degrees or the 
functional equivalent of limitation of flexion to 30 degrees. 
 DeLuca, supra.  Neither the veteran nor any examiner has 
ever determined that there is anything approximating the 
functional equivalent of limitation of flexion of the right 
knee to 30 degrees.  As such, the Board has determined that 
the veteran's limitation of flexion should be evaluated as 10 
percent disabling.

The evidence also demonstrates that the veteran has suffered 
from limitation of extension during the pendency of his 
appeal for increase.  The November 2002 private treatment 
record indicates that the veteran's extension of the left 
knee was limited by about five degrees.  The veteran was 
unable to completely unlock the left knee in extension.  
However, such limitation of extension is noncompensable under 
the appropriate diagnostic code.  Moreover, the Board notes 
that subsequent medical records show that the veteran had 
full extension of his left knee.  At best, there was an acute 
episode of limitation of extension without significant 
functional impairment or continuing painful motion on 
extension.  DeLuca.  As such a compensable evaluation is not 
warranted for limitation of extension of the left knee.  
Cumulative, the evidence establishes that the veteran does 
not have functional impairment of extension.

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran's service medical records indicate that the 
veteran had mild pes planus at the time of entry into the 
service in November 1985.  In January 1986 mild pes planus 
and mild plantar faciitis were diagnosed.  

On VA fee basis examination in September 1998, the veteran's 
feet were normal. 

The RO denied the veteran's claim in October 1998 because the 
veteran's pes planus existed prior to service and was not 
aggravated thereby, and because there was no evidence of 
plantar faciitis or stress fracture.  

The evidence added to the record since the October 1998 RO 
decision includes private and VA medical records.  However, 
such records do not reflect treatment of the veteran's feet.  
The VA examinations conducted do now show that the veteran's 
feet were assessed.  In sum, there is no evidence pertaining 
to the veteran's feet has been added to the file since the 
RO's October 1998 denial of service connection for a 
bilateral foot condition.

As such the Board concludes that the evidence added to the 
record since the October 1998 denial does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.  As such, none of 
the evidence is new and material for the purpose of reopening 
the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented.


ORDER

Entitlement to service connection for a bilateral ankle 
condition is denied.

Entitlement to service connection for curvature of the lumbar 
spine with neuropathy is denied.

Entitlement to an increased rating for instability of the 
left knee is denied.

Entitlement to a 10 percent evaluation for limitation of 
flexion of the left knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

The application to reopen the claim of entitlement to service 
connection for pes planus, post stress reaction, is denied.


REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the veteran's claim of entitlement to 
service connection for a right knee disability secondary to 
the left knee disability.

The evidence of record is in conflict as to whether the 
veteran has a right knee disability which is proximately due 
to or the result of his service-connected left knee 
disability.  The December 2004 VA examiner concluded that the 
veteran's claimed right knee disability was unrelated to his 
left knee condition.  He did not provide any rationale for 
his conclusion.  Private physicians have suggested that there 
is a relationship between the veteran's left knee disability 
and his right knee complaints.  In June 2003, a private 
physician provided an impression of bilateral knee 
pain/strain, overuse, early patellofemoral degenerative joint 
disease, although X-ray examination was unremarkable.  In a 
December 2004 letter, a physician indicated that he had 
treated the veteran since February 2004 and that his right 
knee had compensatory pain requiring narcotic therapy.  An 
additional examination should be conducted which includes 
review of the private medical evidence and an opinion 
regarding the etiology of any currently present right knee 
disability.

The Board also notes that a November 2002 private treatment 
record indicates that the veteran suffers from a gait 
disturbance related to derangement of the left knee, and 
frequently accentuated by discomfort about the right hip.  
The December 2004 VA examiner also determined that the 
veteran's hips were normal, and that any claimed disability 
was unrelated to his left knee condition.  As the evidence 
suggests a relationship between the veteran's hip complaints 
and his left knee disability, the examination should also 
address the etiology of any currently present hip disability.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED for the following actions:

The RO should then schedule the veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present right knee disability and 
bilateral hip disability.  A complete 
history should be elicited.  The examiner 
should identify all currently present 
disability of the right knee and the 
hips.  

With respect to each currently present 
disorder of the right knee, the examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disorder is related to the 
veteran's service-connected left knee 
disability, or any injury or disease in 
service.  

With respect to each currently present 
disorder of the hips, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such disorder is related to the veteran's 
service-connected left knee disability, 
or any injury or disease in service.  

The examiner should include in the 
examination report a complete discussion 
of the rationale for any opinion 
expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


